DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response Applicants’ communication of January 25, 2021. Amendments to claims 1 and 15 have been entered. Claims 1, 3-5, 7-10, 14, 15, 17-19, 21-24 and 28 are pending and have been examined. The rejections and response to arguments are stated below. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3-5, 7-10, 14, 15, 17-19, 21-24 and 28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory Subject matter. 
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) implementing a variable annuity account with a risk protection feature, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 
Analysis
Step 1: In the instant case, claim 15 is directed to a method (process). 
	Step 2A – Prong one: The limitations of “generating, at least a first display including an account holder input field and a funding amount input field; receiving, account holder data input of the identity of the account holder for a variable annuity account and funding amount data input {00235190;v2}8Application No. 12/967,786corresponding to an amount to be invested for the account holder in the variable annuity account; responsive to receiving the identity data and the funding amount data, generating, at least a second display including a predetermined selection of virtual buttons, each of the predetermined selection of virtual buttons depicting a different stock/bond allocation for election by the account holder; receiving, data input corresponding to actuation by the account holder of one of the predetermined selection of virtual buttons corresponding to a selected stock/bond allocation ratio for the variable annuity account; responsive to receiving the selected stock/bond allocation virtual button actuation, generating, at least a third display including a first virtual button for electing a risk protection feature for the variable annuity account and a second virtual button for not electing the risk protection feature; receiving, data input corresponding to actuation of one of the first and second virtual buttons indicative of whether the account holder has elected the risk protection feature for the variable annuity account; storing, the input data in a data storage device; responsive to receipt of the account holder data, the funding amount data, the selected stock/bond allocation ratio virtual button actuation, and the risk protection feature virtual button actuation, generating  data indicative of the variable annuity account for the account holder; determining, based upon the funding amount data, the selected stock/bond allocation ratio, an initial risk protection amount of the funding amount to be allocated to a risk protection fund sub-account of the variable annuity account; determining, based on the selected stock/bond allocation fourth display for summarizing a fund allocation for the account holder, the fourth display depicting: a first amount corresponding to funds allocated to equities, a second amount corresponding to funds allocated to fixed income, responsive to receipt of the election of the risk protection feature, a third amount corresponding to funds allocated to liquidity protection, and confirm the fund allocation for the account holder; and responsive to receipt of data input indicative of actuation of the virtual button to confirm the fund allocation: storing the allocation data in a data storage device; and issuing a variable annuity contract to the account holder; and generating and executing, orders which cause trades to be executed on behalf of an issuer of the variable annuity contract that position the hedging component of the risk protection sub-account to negatively correlate in value with the at least one equity or equity index asset in the stock investment fund sub-account; and continuously monitoring, the values of the stock investment fund sub-account, the bond investment fund sub-account, and the risk protection sub-account, and responsive to detecting an increase in values of one or both of the stock investment fund sub-account and the bond investment fund sub-account and a corresponding decrease in a value of the risk protection sub-account to or near to zero, automatically reset the risk protection sub-account by: reallocating funds from the stock investment fund sub-account and the bond investment fund sub-account to the risk protection sub-account based on the stock/bond allocation ratio elected by the account holder so that the value of the risk protection fund sub-account is equal to a value of the combination of the reset stock amount and the reset bond amount and the hedging component comprises at least 20% of the value of the risk protection fund sub-account; and generating, orders which cause additional trades to be executed on behalf of the issuer that position the hedging component of the risk protection sub-account to negatively correlate in value with the at least one equity or equity index asset in the stock investment fund sub-account” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts. That is, other than, a computer system comprising two servers (the contract issuance server and the fund balancing server), nothing in the claim precludes the steps from being performed as a method of organizing human activity. Also, the functions of those two servers may be combined in a single computer or computer system. The modules and the order generator are broadly interpreted to correspond to generic software programs suitably programmed for implementing certain steps of the method. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic features in graphical user interface (GUI) display. 
	Claim 1 recites the additional limitations of “determining a hedging objective to be achieved by acquisition of suitable derivatives in the hedging component of the risk protection fund; …..generating orders which cause trades to be executed on behalf of an issuer of the variable annuity contract in accordance with the hedging objective….” which are further refinements of the method of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, claims 1 and 15 recite an abstract idea. 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements - two servers to perform all the steps. A plain reading of Figures 1-3 and 10-11 and associated description in pages 8-12 and 26 of Applicants’ specification reveals that the two servers (the contract issuance server and the fund balancing server including the hedging transaction order generator) may be conventional in terms of its hardware aspects. Also Applicant’s disclosure in page 26 “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it abundantly clear that there is nothing unconventional about the arrangement of the contract issuance server and the fund balancing server to perform the claimed functions. Also, the limitations in the claim further recite displays, with virtual actuatable buttons/features used to perform certain steps of the underlying process. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons, suitably programmed, for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to execute an abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The servers in all the steps of the claim is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 15 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using two servers to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using a generic computer component. Also, the two servers may be combined in a single computer or computer system. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 15 is not patent eligible. Independent claim 1 is also not patent eligible based on similar reasoning and rationale. 
	Dependent claims 3-5, 7-10, 14, 17-19, 21-24 and 28, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claims 3-5, 7, 17-19 and 21 the steps “wherein the hedging component includes one or more put spreads, wherein the hedging component includes one or more put spreads including at least one equity index put, wherein a long side of the put spread is at a strike price of 90% of an index value of the at least one equity index and a short side of the put spread is at a strike price of 70% of the index value of the at least one equity index; wherein 30% of the risk protection fund sub-account is allocated to the hedging component” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as hedging because these limitations describe the different aspects of hedging. 
In claims 8-10 and 22-24 the steps of “periodically re-balancing said allocation between the stock investment fund sub-account and bond investment fund sub-account, and the risk protection fund sub-account, to restore a 50-50 allocation ratio between the combination of the stock investment fund sub-account and bond investment fund sub-account, and the risk protection fund sub-account, wherein said re-balancing is performed quarterly, wherein said re-balancing is performed monthly” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as hedging because these limitations describe the intermediate steps in the process of hedging and commercial interactions including fulfilling agreements in the form of contracts.  
In claims 14 and 28 the step of “wherein the risk protection fund sub-account also includes an equity component, a fixed income component and a U.S. treasuries component” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as hedging because these limitations describe the data/information used in the process of hedging and fulfilling agreements in the form of contracts.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Response to Arguments 
4.	In response to Applicants arguments on pages 17-37 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and not all the details of the rejection are repeated here. 
	Response to Item 1: The Applicants argue that the present Claims are Patent Eligible By Reciting an Unconventional Integration of Two Computer Systems including a contract issuance server that provides for investments into a stock investment fund sub-account and a bond investment fund sub-account and a fund balancing server including a processing module, a hedging module, and a hedging transaction order generator, which is configured to generate and execute orders which cause trades to be executed (i.e. for generating hedging transaction orders to provide a specific improvement to a particular type of {00268662;v1 } 18 financial product).
A plain reading of Applicant’s specification including Figures 2-4 and pages 8-12 reveals that the contract issuance server computer 104 and the fund balancing server computer 110 may be conventional in terms of its hardware aspects. Also, page 26 of the specification discloses “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system”. Hence, by Applicant’s own admission, there is nothing unconventional about the arrangement and functioning of the two server computers as a single computer. The claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components” (See Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6–7. (Fed. Cir. June 27, 2016)). 
Hence, applicant’s arguments are not persuasive. 
Response to Item 2: The Applicants argue on pages 23-24 that the present claims include limitations such as 
“continuously monitoring, by the processing module and the hedging module of the fund balancing server, the values of the stock investment fund sub-account, the bond investment fund sub-account, and the risk protection sub-account, and responsive to detecting an increase in values of one or both of the stock investment fund sub-account and the bond investment fund sub-account and a corresponding decrease in a value of the risk protection sub-account to or near to zero, automatically resetting the risk protection sub-account by: 
reallocating, by the processing module and the hedging module of the fund balancing server, funds from the stock investment fund sub-account and the bond investment fund sub-account to the risk protection sub-account based on the stock/bond allocation ratio elected by the account holder so that the value of the risk protection fund sub-account is equal to a value of the combination of the reset stock amount and the reset bond amount and the hedging component comprises at least 20% of the value of the risk protection fund sub-account; and 
generating, by the processing module, the hedging module, and the hedging transaction order generator of the fund balancing server, orders which cause additional trades to be executed on behalf of the issuer that position the hedging component of the risk protection sub-account to negatively correlate in value with the at least one equity or equity index asset in the stock investment fund sub-account” that make the claims patent eligible. 
However, as explained in the rejection, when these steps are considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts. Also, the functions of those two servers may be combined in a single computer or computer system. The processing module, the hedging module, and the hedging transaction order generator are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. The Applicants are using generic computer components to apply the abstract idea. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Therefore, the Applicants’ arguments are not persuasive. 
Response to Item 3 are addressed in the following paragraphs. 
In response to Applicants arguments on pages 27-34 of the Applicant’s remarks that the present claims are patent eligible under Step 2A – Prong 2 because they recite a combination of elements that integrates the purported abstract idea into a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-3 and 10-11 and associated description in pages 8-12 of Applicants’ specification reveals that the two servers (the contract issuance server and the fund-balancing server) may be conventional in terms of its hardware aspects. Also Applicant’s disclosure in page 26 “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it abundantly clear that there is nothing in the combination of additional elements that integrates the purported abstract idea into a practical application. Also, the limitations in the claim further recite displays, with virtual actuatable buttons/features used to perform certain steps of the underlying process. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The servers in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The Examiner does not see the parallel between the claims of the instant case and Claim 1 of Example 42. In Example 42, claim 1 recites a method comprising: a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated information into the standardized format, d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information. The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). 
	On the other hand, the Applicant’s claims recite implementing a variable annuity account with a risk protection feature, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts. A plain reading of Figures 1-3 and 10-11 and associated description in pages 8-12 of Applicants’ specification reveals that the two servers (the contract issuance server and the fund balancing server) “may be conventional in terms of its hardware aspects” (See Applicant’s specification pages 8-10). Also, the functions of those two servers may be combined in a single computer or computer system. Further, the limitations in the claim further recite displays, with virtual actuatable buttons/ features used to perform certain steps of the underlying process. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons, suitably programmed, for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. Applicant’s disclosure on page 26 of the specification “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it clear that there is nothing in the combination of additional elements that integrates the purported abstract idea into a practical application. The servers in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Some of the features in the Applicants’ claims are similar to Claim 2 of Example 42 that was found to be Patent-ineligible. 
	“The particular arrangement, interaction, and communication of{00249950;v1 } 25 multiple computer systems in the present case in claim 1 (e.g., contract issuance server generating multiple particular displays including a risk protection feature virtual button and determining allocations, a fund balancing server and hedging transaction order generator configured to generate orders, and for reallocating funds and generating, by the transaction order generator, orders which cause trades to be executed) … to manage a variable annuity account having a risk protection fund sub-account including a hedging component” (emphasis added) may, at best, be considered an improvement in the abstract idea of implementing a variable annuity account with a risk protection feature, using computer servers in their ordinary capacity. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. Applicant’s disclosure in page 26 “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it abundantly clear that there is nothing in the combination of these additional elements that integrates the purported abstract idea into a practical application. The fact that a single computer or computer system performs the steps of the claim makes it clear that there is nothing in the combination of a connection in a financial data center between a system for administering variable annuity accounts and a system for generating hedging transaction orders that integrates the purported abstract idea into a practical application. Also, the types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons, suitably programmed, for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	The Applicants make several statements implying that the Examiner has stated in the analysis under Step 2A prong two that the additional elements are well-understood, routine, and conventional. This is simply not true. A statement that an additional element is generic or conventional does not imply that “the additional element is well-understood, routine, and conventional”. The Examiner challenges the Applicants to show, where in the office action, the statement that “the additional elements are well-understood, routine, and conventional” was made by the Examiner in Step 2A prong two of the analysis. 
	The Examiner does not see the parallel between the claims of the instant case and those in Ex Parte Smith. There is no similarity between a method of trading derivatives in a hybrid exchange system (in Ex Parte Smith) and the instant claims that recite implementing a variable annuity account with a risk protection feature. A system that is configured to trade derivatives (as in Applicants’ claims) does not imply a hybrid exchange system (in Ex Parte Smith). The claim in Ex Parte Smith include the limitations of : (1) "delaying automatic execution of the new quote and the order, and starting a timer," (2) while "delaying automatic execution" of the order, and "before expiration of the timer," receiving a second matching quote "wherein the second quote matches the respective price of the public customer order," and (3) "allocating the order between the first and second in-crowd market participants at the electronic trade engine, wherein the order is not executed until expiration of the timer”.  None of these features are present in Applicants’ claims. Since there is no similarity in the fact pattern of this cited case and the Applicants’ claims, the decision is not informative in its application to the Applicants’ claims. Also, this cited PTAB case is non-precedential, the decision is only applicable to the facts of the case that was litigated and as such is not binding on the examining process. Examination of the claims by the Office is based on the guidance provided by the USPTO’s Patent Eligibility Guidelines (PEG) and their Updates. 
In response to Applicants arguments on pages 34-37 of the Applicant’s remarks that the present claims are patent eligible under Step 2B and that, the Office Action fails to provide support for the conclusion that the combination of additional elements is well-understood, routine and conventional, contrary to the Berkheimer Memorandum, the Examiner respectfully disagrees. 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using two servers to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using a generic computer component. Also, the functions of those two servers may be combined in a single computer or computer system. The processing module, the allocation module, the issuance module, the hedging module and the hedging transaction order generator are suitable software programs for implementing certain steps of the method. Using suitable displays and software programs for performing their traditional functions is not a novel concept. In Alice, also the computers were suitably programmed to perform the claimed method. That did not make the claims in Alice Patent-Eligible. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, claims are not patent eligible.
The claimed method of the Applicant’s invention is performed on two servers suitably programmed to perform the claimed steps. Also, the two servers may be combined in a single computer or computer system. The processing module, the allocation module, the issuance module, the hedging module and the hedging transaction order generator are suitable software programs for implementing certain steps of the method. The additional elements in the claims are the two servers. A plain reading of Figures 1-3 and 10-11 and the associated description in the pages 8-12 and 26 of Applicants’ specification reveals that the two servers (the contract issuance server and the fund-balancing server) may be conventional in terms of its hardware aspects. Also, the two servers may be combined in a single computer or computer system. In addition, the limitations in the claim further recite displays, with virtual actuatable buttons/features used to perform certain steps of the underlying process. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic displays by generic computer systems. Virtual actuatable buttons for making or confirming a selection is a generic feature in graphical user interface (GUI) display. These buttons facilitate faster input/selection and make the GUI user-friendly. The Applicants did not invent the feature of using Virtual actuatable buttons for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. Also Applicant’s disclosure “Although the computers 104 and 110 are depicted and described as separate computer resources in the above disclosure, it may alternatively be the case that the functions of those two computers may be combined in a single computer or computer system” makes it abundantly clear that there is nothing unconventional about the arrangement of the contract issuance server and the fund balancing server to perform the claimed functions. Using suitable displays and software programs for performing their traditional functions is not a novel concept. In Alice, also the computers were suitably programmed to perform the claimed method. That did not make the claims in Alice Patent-Eligible. 
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), 
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are the two servers (the contract issuance server and the fund balancing server). The fact that two conventional servers, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of conventional computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The modules and the order generator correspond to suitable software programs for implementing certain steps of the method. The types of displays, with virtual actuatable buttons/features, generated and described in this claim are generic features in graphical user interface (GUI) display. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Also the fact (according to Applicant’s disclosure) that that the functions of those two computers (servers) may be combined in a single computer or computer system” makes it abundantly clear that there is nothing unconventional about the ordered arrangement of the additional elements (namely the contract issuance server and the fund balancing server) to perform the claimed functions. Applicants have recited the limitations of claim 1 on pages 35-36 to argue that only some steps are directed to the abstract idea. The Examiner disagrees. As discussed in the rejection, all the steps of the claim, when considered as an ordered combination, recite a system for implementing a variable annuity account with a risk protection feature, which is an abstract idea covering methods of organizing human activity such as hedging and commercial interactions including fulfilling agreements in the form of contracts. The three displays recited in the claims are generic displays suitably programmed to collect data, making selections and receiving confirmation. The modules and the order generator on the server perform their traditional functions. Using suitable displays and software programs for performing their traditional functions is not a novel concept. In Alice, also the computers were suitably programmed to perform the claimed method. That did not make the claims in Alice Patent-Eligible. These elements, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, Applicant’s arguments that the combination of additional elements is not well-understood, routine and conventional (allegedly contrary to the Berkheimer memo) are not persuasive. 
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “servers/processors” are somehow made more efficient or that the manner in which the servers/processors carry out their basic functions is otherwise improved in any way. The allocation of funds to maintain the value of the risk protection account is a business decision implemented using a server in its ordinary capacity. The features of generating and executing trade orders to allocate funds in a risk protection sub-account, rather than relying upon an outside portfolio manager to conduct trades to hedge against potential losses to a variable annuity account for mitigating risk associated with a variable annuity account is again a business decision implemented using a server in its ordinary capacity. Performing a task in-house instead of outsourcing a task is a business decision. The modules (including the allocation module, hedging module) and the hedging transaction order generator on the server perform their traditional functions. The alleged advantages that the Applicants tout do not concern an improvement in computer capabilities but instead relate to business decisions regarding selecting certain information, analyzing it using mathematical techniques, reporting or displaying the results of the analysis and generating and executing orders based on the results of the analysis in the context of implementing a variable annuity account with a risk protection feature, for which the computers are used as tools in their ordinary capacity. Here, the focus of the claims is not any improved computer or network, but the improved mathematical analysis; and indeed, the specification makes clear that off-the-shelf computer technology is usable to carry out the analysis. The computers are used as tools in their ordinary capacity, to apply the abstract idea of implementing a variable annuity account with a risk protection feature. The Applicant’s claims thus fit into the familiar class of claims that do not “focus on an improvement in computers as tools”, but on certain independently abstract ideas that use computers as tools. The features in the claims may, at best, be considered an improvement in the abstract idea of implementing a variable annuity account with a risk protection feature. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. Applicant’s disclosure “Although the computers 104 and 110 are depicted and described as separate computer (server) resources in the above disclosure, it may alternatively be the case that the functions of those two computers (servers) may be combined in a single computer or computer system” makes it abundantly clear that there is nothing unconventional about the arrangement of the two servers (the contract issuance server and the fund balancing server) to perform the claimed functions. The displays, the modules and the order generator correspond to suitable software programs for implementing certain steps of the method. Using suitable displays and software programs for performing their traditional functions is not a novel concept. In Alice, also the computers were suitably programmed to perform the claimed method. That did not make the claims in Alice Patent-Eligible. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	In summary, the claims are directed to an overall abstract idea of implementing a variable annuity account with a risk protection feature. Integration and centralizing both the variable annuity product and the hedging product into a single product is a business decision regarding an abstract idea. The Applicants are simply applying the abstract idea, using computers as tools in their ordinary capacity. The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The elements of the Applicant’s process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Also, the claimed sequence of steps comprises only "steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. For these reasons and those stated in the rejections, the claims are not Patent-Eligible under 2019 PEG. The Examiner, in this Office action, has addressed all of the Applicants’ arguments.  
For these reasons and those stated in the rejections above, rejection of claims under 35 USC § 101 is maintained by the Examiner. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Mocciolo et al. (US Pub. 2016/0042461 A1) discloses a system for managing data flows including an engine operable to determine data specifying a risk mitigation portfolio including a hybrid derivative to embed multiple exposures simultaneously and which provides a formula that is a joint function of an index and a rate. 
	(b) Joenk, Steven M. (US Pub. 2013/0282621 A1) discloses a system and method for managing a financial portfolio relative to market stability includes determining a first allocation of assets in the portfolio and a level of equity exposure, the portfolio including a plurality of funds; monitoring a quantitative risk indicator for market signals, determining whether the quantitative risk indicator meets a predetermined risk threshold value and if the risk indicator meets the risk threshold value, adjusting the level of equity exposure by selling a first position on a first set of options associated with a first fund and purchasing a second position on a second set of options associated with a second fund. 
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

March 14, 2021